     Case 4:21-cv-00027 Document 11 Filed on 03/16/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

GEORGE FLORES, TODD SCHAFFER,                       §
CARLOS LEONARDO DELCID, LESLIE                      §
DIAZ and MELANIE WHITCOMB, on                       §
behalf of themselves and others                     §
similarly situated,                                 §
                                                    §
       Plaintiffs,                                  §
                                                    §
               v.                                   §       CIVIL ACTION NO. 4:21-cv-27
                                                    §
ACCC GENERAL AGENCY, INC.                           §
dba ACCC INSURANCE COMPANY,                         §
                                                    §
       Defendant.                                   §

                    DEFENDANT’S REPLY IN SUPPORT OF
             DEFENDANT’S MOTION TO DISMISS UNDER RULE 12(B)(6)

       Defendant ACCC General Agency, Inc. (“Defendant”), incorrectly named and sued in

Plaintiffs’ Complaint (the “Complaint”) (Dkt. 1) as “ACC General Agency, Inc. d/b/a ACCC

Insurance Company,” files this Reply in Support of Defendant’s Motion to Dismiss for failure to

state a claim upon which relief can be granted (the “Motion”) (Dkt. 9).

                                         I. SUMMARY

       1.      Plaintiffs George Flores, et al. (“Plaintiffs”) incorrectly named ACCC General

Agency, Inc. (the “General Agency”) as “ACCC General Agency, Inc. d/b/a ACC Insurance

Company” in their Complaint. (Dkt. 1). As pointed out in the Motion, no such entity exists, and

all of the Plaintiffs were employed by ACCC Insurance Company (the “Insurance Company”), not

by Defendant. (Dkt. 1 at ¶9; Dkt. 9 ¶1). Plaintiffs’ Response to Defendant’s Motion to Dismiss

Under Rule 12(b)(6) (“Plaintiffs’ Response”) makes clear that Plaintiffs intended to sue their

employer, the Insurance Company. (Dkt. 10 at III.A). Therefore, Defendant should be dismissed,




                                                1
       Case 4:21-cv-00027 Document 11 Filed on 03/16/21 in TXSD Page 2 of 4




and Plaintiffs should be allowed to pursue their claims against the Insurance Company, although

it is not clear that they can do so in this lawsuit. 1

        2.       Plaintiffs’ argument incorrectly asserts that Defendant relies on the unforeseeable

business circumstances exception under the WARN Act even though the State of Texas, not

Defendant or the Insurance Company, ordered the absolute closing of the Insurance Company and

the termination of its employees, including Plaintiffs.                 Defendant does not argue that the

unforeseeable business circumstance exception applies, only that the terminations which could

trigger the WARN Act were all decisions made by the Receiver, not by Defendant or the Insurance

Company.

                                               II. ARGUMENT

    A. Plaintiffs Intended to Sue the Insurance Company.

        3.       Plaintiffs’ Response makes clear that Plaintiffs intended to sue ACCC Insurance

Company2 (the “Insurance Company”) and accurately states that all Plaintiffs were employees of

the insurance company. (Dkt. 10 at III.A; Dkt. 1 at ¶9). Defendant agrees that Plaintiffs sued the

wrong defendant. ACCC General Agency does not do business, and has never done business, as

ACCC Insurance Company. The General Agency and the Insurance Company are each separate

corporate entities, and the General Agency has never done business as the Insurance Company.

Accordingly, Defendant should be dismissed and Plaintiffs should be allowed to pursue their

claims against the Insurance Company in accordance with applicable law.




1
  Because of the filing of the receivership proceeding, there is an automatic stay in of all proceedings against the
Insurance Company under the State’s Liquidation Order (Dkt. 9 at Ex. 2 ¶5.1) (“An automatic stay remains in effect
with respect to actions against ACCC [the Insurance Company] or its property pursuant to TEX. INS. CODE §
443.008(c). In accordance with TEX. INS. CODE § 443.008(f), such stay of actions against ACCC is in effect for the
duration of this proceeding, and the stay of actions against ACCC’s property is in effect for as long as the property
belongs to the receivership estate.”).




                                                         2
      Case 4:21-cv-00027 Document 11 Filed on 03/16/21 in TXSD Page 3 of 4




   B. Plaintiffs’ Incorrectly Argue the Unforeseeable Business Circumstances Exception
      Applies.

       4.      Plaintiffs’ Response incorrectly asserts that Defendant claims that the unforeseen

business circumstances exception of the WARN Act applies to their termination, (Dkt. 10 at III.B,

III.C), but that is not the argument that Defendant makes. (See Dkt. 9). Plaintiffs’ refer to cases

citing Finkler v. Elsinore Shore Associates, 781 F. Supp. 1060 (D.N.J. 1992), but those cases and

that argument were expressly rejected in Buck v. FDIC, 75 F.3d 1285 (8th Cir. 1995), which is the

case on which Defendant’s argument is based. (Dkt. 10 at III.B). Here, just as in Buck, Plaintiffs

make the same flawed argument. Buck, 75 F.3d at 1291 (“Buck argues that we should analyze

FDIC ordered closures of bridge banks under the ‘unforeseeable business circumstance’ exception

. . . . Buck’s reliance on Finkler, however, is misplaced.”).

       5.      In Buck, the court distinguished Finkler by noting the board of directors and

management of the banks were “undeniably and effectively ‘ousted from control’” and the sale of

the banks made the closing absolute. Id. at 1292. Here, just as in Buck, the management and

control of the Insurance Company was ousted from control and the liquidation resulted in an

absolute closing. The closing is absolute because the management of the Insurance Company

cannot “remedy the conditions that caused the closing and reopen the business.” Id. (citation

omitted). The Insurance Company is, in fact, permanently enjoined from exercising control or

conducting business under the State’s Liquidation Order and cannot remedy the conditions that

caused the closing and reopen the business. (Dkt. 9 at Ex. 2 ¶¶4.1–4.9). The State’s Liquidation

Order and permanent injunction against the Insurance Company is an absolute closing that results

in the layoff of its employees. Accordingly, just as in Buck, the Plaintiffs’ cannot state a claim

upon which relief may be granted against the Insurance Company because they are not the

employer that ordered the layoff.



                                                  3
     Case 4:21-cv-00027 Document 11 Filed on 03/16/21 in TXSD Page 4 of 4




                                      III. CONCLUSION

       6.      Based on the foregoing, Defendant respectfully requests that this Court dismiss

Plaintiffs’ Complaint with prejudice and award such other and further relief to Defendant as this

Court deems just and proper.

                                             Respectfully submitted,

                                             WINSTEAD PC

                                             By:    /s/ Stephen W. Schueler
                                                    Stephen W. Schueler,
                                                    S.D. Tex. Bar No. 5126
                                                    State Bar No. 17823000
                                                    sschueler@winstead.com
                                                    Christopher H. Robertson
                                                    S.D. Tex. Bar No. 3631253
                                                    State Bar No. 24107267
                                                    crobertson@winstead.com
                                                    600 Travis, Suite 5200
                                                    Houston, Texas 77002
                                                    (713) 650-8400 – Telephone
                                                    (713) 650-2400 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             ACCC GENERAL AGENCY, INC.



                                CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing document has been served on
all counsel of record on this 16th day of March, 2021, via the Court’s ECF system.



                                                          /s/ Stephen W. Schueler
                                                            Stephen W. Schueler




                                                4
